Exhibit 99.1
 

 
logo [logo.jpg]



8 July 2013


The Shareholders and Advisors
WWS Associates, Inc.
Cincinnati, OH
USA


RE:  Letter of Intent for Acquisition


This letter outlines the basic terms of the proposed acquisition (the
“Transaction”) by E-Waste Systems, Inc. (“EWSI”), or a subsidiary of EWSI, to
purchase all of the business and assets and selected liabilities of WWS
Associates Inc., which is trading as ‘2TRG’ (collectively the “Business”), from
WWS Associates Inc., (the ‘Company’) and its shareholders (collectively, the
“Sellers”).  This letter is intended to reflect our preliminary understandings
only and, except as expressly provided otherwise herein, is not intended to be a
binding agreement.


1. Form of Transaction.  The Transaction would be either a stock purchase or an
asset purchase by EWSI of the Business, free and clear of any claims, liens or
encumbrances except as it relates to certain debt of the Company.  The parties
will explore and consider alternative tax-free reorganization structures.


2. Payment.  The purchase price (the “Purchase Price”) for the Business would be
a.) the assumption of and/or retirement of certain debt (the ‘Debt’), not to
exceed $1.5Million, and as estimated on Exhibit A to this letter, plus b.) an
incentive payment to management, which shall be payable in newly issued
restricted shares of EWSI’s common stock, as shown on Exhibit B.


3. Closing.  It is anticipated that the transaction will close (the “Closing”)
on or before 30 days from completion of an Audit of the Company’s financial
statements for the last two fiscal years by Sadler Gibb and Associates, audit
firm.  The cost of the audit shall be an allowed cost to be assumed as an
obligation to be retired after the transaction has been closed.  The actual date
of the Closing is referred to herein as the “Closing Date.”


4. Due Diligence Investigation.  Upon the execution of this letter by Sellers,
Sellers will provide, and will cause the Company to provide, to EWSI and its
agents, accountants, attorneys and other advisors, full and complete access to
all of the assets and liabilities of the Company and all books, records,
financial statements, and other documents and materials of the Company relating
to its financial condition, assets, liabilities and business, and EWSI shall
deliver to Sellers its due diligence checklist with full insrructions.  EWSI
shall be entitled, at its own expense, to conduct appraisals of all or any
portion of the Company’s assets, and to conduct environmental and occupational
safety inspections.  The execution of the definitive Purchase Agreement
described below and the closing of the Transaction are subject to a complete
legal and financial review of the assets, liabilities and business of the
Company including a physical inventory conducted by the Company and reviewed by
EWSI, which verifies the information supplied by Sellers and the Company to
EWSI, including historical and projected financial information, and which, in
EWSI’s judgment, confirms that there has not occurred, and there is no condition
or fact which is likely to or may result in, any material adverse change in the
financial condition, property, business, results of operations or prospects of
the Company.  The preliminary due diligence checklist of required
financial  information is attached to this letter of intent.


5. Definitive Agreement.  EWSI’s counsel will prepare a definitive purchase
agreement (the “Purchase Agreement”) consistent with this letter and containing
representations, warranties, agreements, conditions, indemnities, escrows,
non-competes and guaranties normally associated with this kind of transaction;
together with associated documents necessary to complete the transaction,
including employment agreements for management and other key individuals to be
identified by EWSI.
 
 
 
 
 

OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 



6. Conditions.   Consummation of the Transaction will be subject to a number of
conditions, including but not necessarily limited to the following:


(a) The Sellers obtaining and delivering written consent from the Debt holders
to the proposed transaction;
 
(b) Preparation and execution of the definitive Purchase Agreement and related
documents prepared by EWSI’s counsel, in form and substance satisfactory to
EWSI;
 
(c) Satisfactory completion of EWSI’s due diligence investigation of the legal
and financial aspects of the Company’s assets, liabilities and business, which
the parties expect will be completed within 45 days of the date of this letter
of intent;
 
(d) Delivery to EWSI of financial statements for the most recent two fiscal
years audited by a PCAOB qualified audit firm, and the delivery of quarterly
financials for the most recent periods prior to Closing;
 
(e) Absence of any pending or threatened litigation which, if adversely
determined, would have a material adverse effect on the assets, business or
prospects of the Company or the Transaction; and
 
(f) Absence of any material adverse change, or any condition or fact, which is
likely to or may result in any material adverse change, in the assets, business
or prospects of the Company
 
(g) Approval by the board of directors of EWSI.
 
7. Expenses.  Whether or not the Transaction is consummated, each party shall
pay all fees and expenses incurred by it, including the fees of its respective
brokers, attorneys, accountants, investment bankers and other experts incident
to the negotiation and preparation of this letter and the consummation of the
Transaction (“Expenses”).


8. Publicity.  The parties agree that they will hold negotiations on all matters
in connection herewith in strict confidence.  However, the parties understand
that EWSI is a publicly traded company and that the execution of this Letter of
Intent may be considered a disclosable event by EWSI’s counsel, and that it may
be necessary to release public statements accordingly. The parties agree
therefore, that, except to the extent required by law, they will not disclose,
and they will not permit any of their affiliates, directors, officers,
employees, representatives or agents to disclose, whether to employees,
customers, suppliers or otherwise, any information pertaining to the existence
of this letter or the subject matter hereof, without first informing with the
intent to secure the consent of the other parties hereto as to manner, form and
content.


9. No Shop.  In consideration of the substantial expenditures of time, effort,
and expense to be undertaken by EWSI in the preparation and negotiation of the
Purchase Agreement and the various investigations referred to in Paragraph 4
above, Sellers agree that until the earlier to occur of the execution of the
Purchase Agreement or 90 days from the date of execution of this letter of
intent, Sellers and the Company: (a) shall not, and Sellers shall cause the
Company to not, directly or indirectly, solicit, entertain or encourage
inquiries or proposals or enter into any agreement or negotiate with any other
person or entity with respect to the Shares or the Company’s business or assets;
and (b) shall cause the Company to conduct its business in the ordinary course
and keep intact its business organization and use commercially reasonable
efforts, consistent with past practices of the Company, to maintain the goodwill
of its customers, suppliers and others with whom it has business
relations.  This provision shall be null and void if EWSI fails to deliver, and
Sellers fail to consent to (upon reasonable review), an executable Term Sheet
for the financing of this transaction within 10 business days of confirmed
receipt of at least all the financial due diligence requested by EWSI.
 
 
 
 

OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 

 
10. Letter of Intent.  This letter is intended to be, and shall be construed
only as, a letter of intent and, except as provided in this Paragraph 10, is not
and shall not be a binding agreement.  The respective rights and obligations of
the parties remain to be defined in the definitive Purchase
Agreement.  Notwithstanding the foregoing, however, the obligations of EWSI and
Sellers under Paragraphs 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 and 17 hereof
will be binding upon EWSI and Sellers when this letter has been executed and
delivered by Sellers to EWSI. Paragraphs 7 (with respect to audit costs), 11,
12, 13, 16 and 17 will survive the expiration or termination of this letter.


11. Non-Solicitation of Employees. EWSI agrees that during the period that EWSI
and the Sellers are negotiating the Transaction and for a period of 12 months
after the date that either EWSI or the Sellers gives the other notice it is
ceasing negotiations, EWSI will not, directly or indirectly, (a) solicit, induce
or initiate discussions regarding employment with an employee of the Company, or
assist any third party in respect to any of the foregoing, or (b) engage in any
practice the purpose of which is to evade the provisions of this Paragraph.


12. Non-Solicitation of Customers. EWSI agrees that during the period EWSI and
the Sellers are negotiating the Transaction and for a period of 12 months after
the date that either EWSI or the Sellers gives the other notice it is ceasing
negotiations, EWSI will not, directly or indirectly, (a) solicit, contact, sell
to or otherwise solicit business of the type done by the Company from any of the
Company's active customers (i.e., any customers who are contracted for or
received services from the Company within 12 months prior to the date of this
letter, and who are not also customers of EWSI) or (b) engage in any practice,
the purpose of which is to evade the provisions of this Paragraph.


13. Restrictions Reasonable; Equitable Relief. EWSI acknowledges and agrees that
the duration, geographic scope and activity restrictions in Paragraphs 11 and 12
are reasonable and necessary to protect the legitimate business interests of the
Company and the Sellers. EWSI agrees that each of the covenants contained in
Paragraphs 11 and 12 shall be construed as independent of any other covenant or
agreement. EWSI agrees that in the event of any breach or threatened breach of
Paragraphs 11 or 12, or any provision thereof, the Company and each Seller, in
addition to any other remedies it or he may have at law or in equity, shall be
entitled to equitable relief, including injunctive relief and specific
performance.


14. Termination.  The proposal represented by this letter shall be null and void
unless EWSI has received this letter, executed by each Seller, not later than
5:00 P.M., Pacific Time, seven days from today’s date.


15. Counterparts.  This letter may be executed in several counterparts, each of
which shall be deemed an original, but such counterparts shall together
constitute one letter.


16. Governing Law; Jurisdiction.  This letter will be governed by and construed
in accordance with the laws of Ohio without regard to conflict of law
principles.


17. Severability.  If any provision of this letter is deemed invalid or
unenforceable, such provision will be deemed limited by construction in scope
and effect to the minimum extent necessary to render it valid and enforceable
and, in the event no such limiting construction is possible, the invalid or
unenforceable provision will be deemed severed from this letter without
affecting the validity of any other term or provision.




 
[SIGNATURE PAGE TO FOLLOW]
 
*  *  *  *  *
 
 
 
 

OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth your intent, kindly signify by executing
and returning the enclosed copy of this letter.  I look forward to your prompt
response.


Sincerely,


E-Waste Systems, Inc.






By:  /s/  Martin Nielson                                                       
       Martin Nielson, Chief Executive Officer
 
 
The foregoing letter correctly sets forth our intent.


Dated:                                                                           




THE SHAREHOLDERS
         
By:                   _________________________________
 
By:                 _________________________________
Print Name:     _________________________________
Title:                _________________________________
 
Print Name:  _________________________________
Title:              _________________________________



Attachments:


Exhibit A:                      Preliminary List of Assets and Liabilities
Exhibit B:                      Purchase Price Bonus
Exhibit B:                      Last 2 years Financial Statements
Exhibit C:                      Forecast 12 Months Financial Statements
Exhibit D:                      Preliminary Financial Due Diligence Checklist
 
 
 
 

OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
Exhibit A


Schedule of Acquired Assets and Liabilities
[To Be Completed with Sellers]


Assets


The assets of the Business to be acquired are generally as follows and will be
detailed further in the definitive agreement between the Parties


1.  
Trading Names:  All trading names, website addresses, and abbreviations

2.  
Credentials:  All certifications under ISO, R2/RIOS, eStewards, etc.

3.  
Capital Equipment:  All equipment used to operate the business

4.  
[list to be completed]

5.  
 



Debt


The amount of Debt on the Closing Balance Sheet used as the basis of the
Purchase Price (defined as any long-term debt (including the current portion, if
any, shall be substantially in keeping with the following, which was provided by
Sellers)):



               
Cash
   
Assumed
   
Creditor
 
Amount Due
   
Discount
   
Closing
   
by Buyer
 
Comments
                           
5/3 Bank -- Revolver
    385,000       (19,250 )     365,750        
 5% discount
5/3 Bank
    138,733               138,733        
 5% discount
5/3 Bank
    226,002               226,002        
 5% discount
Daimler Chrysler Fin. Svc.
    30,559                       30,559    
City of Geneva, NY
    98,311                       98,311  
 Includes balance in A/P
TVF
    19,058                       19,058  
 Includes balance in A/P
Wells Fargo
    76,478                       76,478    
5/3 Business Quicklease
    124,596               124,596          
 5% discount
Overdue Rent
    148,629       (73,629 )     -       75,000  
 estimate; no discussions w/ landlord yet  25K
 in landlord deposits not included
Critical Payables
    213,711       -       126,415       87,296  
 some A/P's could be paid over time
Silverstone
    50,000       -       50,000            
TOTAL
    1,511,077       (92,879 )     1,031,496       386,702                      
                                                     
Total Cash at Closing
    1,031,496                            
Debt Assumed
    386,702                            
Total Purchase Price
    1,418,198                            




 

 

OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
A - 1

--------------------------------------------------------------------------------

 



Exhibit B


Purchase Price Bonus


The Purchase Price shall increase if the auditor prepared EBITDA for the twelve
months following Closing is at least 10% higher than for the twelve months prior
to Closing.  Payment will be made within 30 days after final determination of
EBITDA for such period.  The payment will be one point five times (1.5x) the
increase in EBITDA.  EBITDA will be determined consistent with past practices of
the Company and any transaction expenses and other expenses not normally
incurred by the Company as a stand-alone, privately held company will be added
back when determining EBITDA for the period, so long as they are in accordance
with US GAAP and determined by the PCAOB auditors.  This bonus shall not exceed
50% of original Purchase Price.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
B - 1

--------------------------------------------------------------------------------

 

 
 
Exhibit B:
Last 2 years Financial Statements


[To be supplied by Sellers]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
 
B - 2

--------------------------------------------------------------------------------

 


 
 
 
 
Exhibit C:
Forecast 12 Months Financial Statements


[To be supplied by Sellers]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



OTCQB:  EWSI <101 First St #493, Los Altos, CA  94022< www.ewastesystems.com <
145-157 St John St, London EC1V 4LB
 
 
 
C - 1

--------------------------------------------------------------------------------

 
